                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERIC KASHKASHIAN,                                             CIVIL ACTION
                                                               NO. 16-3755
                       Plaintiff,

       v.

DR. JOHN MARKY,

                       Defendant.

                                         ORDER

               AND NOW, this 22nd day of August, 2019, upon consideration of

Plaintiff’s Motion for Extension of Time to File Opposition to Motion to Dismiss

(Docket No. 53) it is hereby ORDERED that Plaintiff’s Motion is DENIED without

prejudice, as this matter is currently stayed.



                                                 BY THE COURT:



                                                 /s/ Jeffrey L. Schmehl
                                                 Jeffrey L. Schmehl, J.
